 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARCH SPECIALTY INSURANCE                          No. 2:17-cv-0774 MCE DB
      COMPANY,
12

13                       Plaintiff,                     ORDER
14           v.
15    EVANSTON INSURANCE COMPANY;
      LIBERTY SURPLUS INSURANCE
16    CORPORATION; AND DOES 1 through
      100, inclusive,
17

18                       Defendants.
19

20          On September 28, 2018, defendant Liberty Surplus Insurance Company filed a motion to

21   compel. (ECF No. 47.) The motion was noticed for hearing before the undersigned pursuant to

22   Local Rule 302(c)(1). (ECF No. 46.) On October 16, 2018, the undersigned issued an order

23   denying the motion to compel, in part, for the parties’ failure to comply with the page limitation

24   set forth in the undersigned’s Standard Information. (ECF No. 60.)

25          That same day, defendant filed a motion for leave to exceed the undersigned’s page

26   limitation. (ECF No. 61.) Therein, defendant argues that Local Rule 251(c) requires the parties

27   to list each specific discovery item objected to, and the objection thereto. (Id. at 1.) According to

28   defendant, complying with Local Rule 251(c) “will cause the page limitation to increase from
                                                        1
 1   approximately 15 pages to 59 pages. (Id. at 2.)

 2           However, defendant’s motion notes that “[b]ecause plaintiff . . . contends the entire set of

 3   discovery served . . . was not timely, [plaintiff] refused to provide a substantive response to each

 4   and every interrogatory, request for admission, and request for production.” (Id. at 1.) Under

 5   such circumstances, Local Rule 251(c) explains that “[w]hen an objection is raised to a number of

 6   items . . . the arguments and briefing need not be repeated.”

 7           Defendant contends that the “substance of the parties’ arguments . . . are not repeated

 8   throughout the Joint Statement.” (ECF No. 61 at 2.) The undersigned disagrees with this

 9   contention. Here, the parties’ 60-page joint statement repeated the same argument and briefing—

10   specifically with respect to the issues of “Lack of Timeliness Argument, Failure to Serve All

11   Parties Argument and Numerical Limit Argument”—throughout the Joint Statement. (ECF No.

12   58 at 13-59.) The parties’ Joint Statement makes clear that the central dispute between the parties

13   is, as stated by defendant, plaintiff’s belief that “the discovery is untimely[.]” (Id. at 1.) That

14   issue, and any related disputes, can be briefed in less than 25 pages.

15           Accordingly, IT IS HEREBY ORDERED that defendant’s October 16, 2018 motion for

16   leave to exceed the undersigned’s page limitation (ECF No. 61) is denied.

17   Dated: October 17, 2018
18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\arch0774.page.den.ord
24

25

26
27

28
                                                         2
